--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT TO CONSULTING AGREEMENT


This Amendment to Consulting Agreement (“Agreement”) is made and entered into as
of August 1, 2013 (“Effective Date”) by and between GraphOn Corporation
(“Company”) and Steven Ledger/Tamalpais Partners LLC (“Consultant”), with
reference to that certain Consulting Agreement dated February 1, 2012 between
the same parties (the “Original Agreement”).  The parties to the Original
Agreement hereby agree to amend it as follows:


1.            Exhibit A of the Original Agreement is hereby amended by adding
thereto the following services and compensation terms (the “Supplemental
Services”), without changing the already existing terms of Exhibit A:


“Supplemental Services: Consultant shall provide the following services and
deliverables, on a near-full time basis (approximately 30 hours per week), in
addition to such other services as the Company and Consultant may agree to from
time to time:



1. Assistance on financial business model development (including revenue/cost
modeling).  These services do not include participation in the preparation of
financial statements in any respect.

2. Investor relations services, in coordination with the CEO, to effectively
communicate the financial models and strategies developed in Item 1 and to
develop a broader shareholder and prospective shareholder audience.

3. Assist the senior management team to strategically and tactically develop and
execute go-to-market plans for new businesses and the monetization/value
extraction of existing businesses.

4. General business advisory services to the senior management team as
requested.

 
Consulting Term for Supplemental Services: August 1, 2013 through October 31,
2013, terminable only by mutual consent or, after notice and a reasonable
opportunity to cure, upon material breach.  The term and termination provisions
with respect to the Supplemental Services control over the termination
provisions in Section 5(a) of the Original Agreement.
 
Additional Compensation for Supplemental Services: $38,000 payable in full at
commencement of term.”
 
2.            Except as modified or supplemented hereby, the Original Agreement
and Exhibit A remains unchanged and in full force and effect in accordance with
its terms.


IN WITNESS HEREBY, the parties hereto have executed this Agreement as of the
date first written above.
 
GraphOn Corporation
Steven Ledger/Tamalpais Partners
 
 
 
 
 
 
By:
/s/ Eldad Eilam
 
By:
/s/ Steven Ledger
 
Its:
Chief Executive Officer
 
Its:
Managing Partner
 

 
 

--------------------------------------------------------------------------------